DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Species IV drawn to Figures 8A-9 and claims 1, 2, 6-10, 12 and 14-26 in the reply filed on 4/5/21 is acknowledged.

Claims 3-5, 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 6, 7, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Clague U.S. Patent No. 3,695,640.

With regard to claim 1, and as seen in Figure 1, Clague discloses a subassembly for a conduit fitting, comprising:
a first conduit gripping device (at 14) and a second conduit gripping device (at 11), said first conduit gripping device comprising a camming surface (at 22) at a back portion thereof, said second conduit gripping device comprising a contact surface (at 23) at a forward portion thereof that contacts said camming surface,
a retaining structure comprising a first portion (portion of 14 at 17) that is part of said first conduit gripping device and a second portion (portion of 11 at 17) that is part of said second conduit gripping device, said first portion having an inside diameter that is smaller than an outside diameter of said second portion, so that said retaining structure holds said first conduit gripping device and said second conduit gripping device together as a discrete subassembly;
wherein said first conduit gripping device and said second conduit gripping device each provide conduit grip and a conduit fluid-tight seal when radially compressed against an outer surface of a conduit (radially compression against the outer surface of conduit 9).

With regard to claim 2, and as seen in Figure 1, Clague discloses wherein said retaining structure holds said first conduit gripping device (at 14) and said second conduit gripping device (at 11) together as a discontinuous cartridge (via the connection at 17).



With regard to claim 7, Clague discloses wherein said first conduit gripping device (at 14) and said second conduit gripping device (at 11) can rotate relative to each other when loosely held together by said retaining structure (can rotate via the connection 17).

With regard to claim 12, and as seen in Figure 1, Clague discloses wherein said retaining structure first portion (portion of 14 at 17) is received in a recess (recess at 17) formed in said forward portion of said second conduit gripping device.

With regard to claim 14, and as seen in Figure 1, Clague discloses wherein said retaining structure first portion (portion of 14 at 17) comprises a flexible extension (see Figure 1 below) that extends from a back wall of said first conduit gripping device.


    PNG
    media_image1.png
    355
    419
    media_image1.png
    Greyscale


With regard to claim 15, Clague discloses wherein said first conduit gripping device (at 14) and said second conduit gripping device (at 11) each provide conduit grip and a conduit fluid-tight seal after pull- up (via grip of 14 and 11 on the outer surface of the conduit 9).

Claim(s) 23-26 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sullivan U.S. Patent No. 3,325,192.

With regard to claim 23, and as seen in Figure 4, Sullivan discloses a back ferrule (at 14) comprising:
an annular ferrule body (body of 14) extending axially from a front portion to a radially extending rear driven surface, the front portion including a tapered outer contact surface (surface 


    PNG
    media_image2.png
    241
    418
    media_image2.png
    Greyscale


With regard to claim 24, and as seen in Figure 4, Sullivan discloses wherein the front portion of the ferrule body includes a cylindrical inner wall (at 26) axially aligned with the circumferential notch (at 20).

With regard to claim 25, and as seen in Figure 4, Sullivan discloses an inner radial recess extending rearward of the cylindrical inner wall.

With regard to claim 26, and as seen in Figure 4, Sullivan discloses wherein the circumferential notch (at 20) is disposed between first and second cylindrical outer surfaces of the cylindrical outer wall.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 2, 6-10, 12, 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-10, 12, 13, 15-18, 20, 34, 36 and 37 of U.S. Patent No. 10,619,770.  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of “a subassembly for a conduit fitting” as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1, 2, 6-10, 12, 14-22 are merely a broadened form of the limitations as disclosed in claims 1, 2, 7-10, 12, 13, 15-18, 20, 34, 36 and 37 of patent ‘770.

Conclusion
Zahuranec, Schmidt, Clason and Williams are being cited to show examples of the general mechanical state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679